364 U.S. 298 (1960)
SCHOOL DISTRICT OF ABINGTON TOWNSHIP, PA., ET AL.
v.
SCHEMPP ET AL.
No. 297.
Supreme Court of United States.
Decided October 24, 1960.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF PENNSYLVANIA.
C. Brewster Rhoads, Percival R. Rieder and Philip H. Ward III for appellants.
Anne X. Alpern, Attorney General of Pennsylvania, and John D. Killian III, Deputy Attorney General, for the Commonwealth of Pennsylvania, as amicus curiae.
PER CURIAM.
The judgment is vacated and the case is remanded to the District Court for such further proceedings as may be appropriate in light of Act No. 700 of the Laws of the General Assembly of the Commonwealth of Pennsylvania, passed at the Session of 1959 and approved by the Governor of the Commonwealth on December 17, 1959.